Citation Nr: 0215453	
Decision Date: 10/09/02    Archive Date: 11/06/02

DOCKET NO.  94-32 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

Entitlement to a rating in excess of 40 percent for service-
connected residuals of lumbosacral strain with degenerative 
changes.  

Entitlement to a rating in excess of 10 percent for service-
connected residuals of a right knee injury.  

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities. 

Entitlement to an effective date prior to August 23, 1993, 
for the grant of an increased rating of 40 percent for 
service-connected residuals of lumbosacral strain with 
degenerative changes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESSES AT HEARING ON APPEAL

Appellant and an associate


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from July 1986 to April 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of March 1994 and 
February 1999 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia.  Those 
decisions will be discussed with particularity in the text of 
this Remand order.  

This case was previously before the Board in October 1997 and 
in March 2000, and was remanded to the RO on both occasions 
for additional development of the evidence and for 
consideration of applicable law and regulations, precedential 
opinions from the VA's Office of the General Counsel, and 
decisions of the United States Court of Appeals for Veterans 
Claims.  The veteran and a witness appeared and offered 
testimony in support of his claims at a hearing held at the 
RO in May 1997 before the undersigned traveling Member of the 
Board.


REMAND

The RO's failure to issue a Statement of the Case in response 
to the veteran's Notice of Disagreement with the effective 
date of increase assigned in the February 1999 rating 
decision requires remand, rather than referral, pursuant to 
the United States Court of Appeals for Veterans Claims 
decision in Manlicon v. West, 12 Vet. App. 238 (1999).  

The record shows that the rating decision of March 1994 
denied a rating in excess of 20 percent for service-connected 
residuals of lumbosacral strain with degenerative changes, 
denied a rating in excess of 10 percent for service-connected 
residuals of a right knee injury, and denied a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TRIU), giving rise to this 
appeal.  During the pendency of this appeal, the rating 
decision of February 1999 granted an increased rating of 40 
percent for the veteran's service-connected residuals of 
lumbosacral strain with degenerative changes (now rated as 
intervertebral disc syndrome under diagnostic code 5293), 
effective September 6, 1995.  The veteran filed a timely 
Notice of Disagreement with the effective date assigned for 
the grant of an increased rating of 40 percent for service-
connected residuals of lumbosacral strain with degenerative 
changes.  Although the RO failed to issue a Statement of the 
Case in response to that Notice of Disagreement, a August 
1999 rating decision granted an earlier effective date of 
August 23, 1993, the date of receipt of the veteran's claim 
for increase, and notified the veteran that such action was 
considered a grant of his appeal for an earlier effective 
date, and that his appeal on that issue had been withdrawn.  

Applicable law mandates that when a veteran seeks an original 
or increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  AB v. 
Brown, 6 Vet. App. 35 (1993).  The record shows that the 
veteran filed a timely Notice of Disagreement with the rating 
decision of February 1999, seeking an effective date prior to 
September 6, 1995, for the grant of an increased rating of 40 
percent for his service-connected lumbosacral strain with 
degenerative changes, and that a rating decision of August 
1999 granted an earlier effective date of August 23, 1993, 
the date of receipt of his reopened claim for a rating in 
excess of 20 percent for his service-connected lumbosacral 
strain with degenerative changes.  However, the Board notes 
that governing law and regulations potentially afford an 
effective date prior to August 23, 1993, for the grant of an 
increased rating of 40 percent for his service-connected 
lumbosacral strain with degenerative changes under the 
provisions of 38 U.S.C.A. § 5110(a) and (b)(2) and 38 C.F.R. 
§§ 3.400(q)(i),(ii),  38 C.F.R. § 3.400(r), and 38 C.F.R. 
§§ 3.109, 3.156, and 3.157, § 3.160(e), and 20.1304(b)(1) 
(2001).  Thus, the date assigned for the grant of an 
increased rating of 40 percent for service-connected 
lumbosacral strain with degenerative changes is not the 
earliest possible effective date for the grant of that 
increased benefit, and the case must be remanded for issuance 
of a Statement of the Case addressing that issue, providing a 
citation of all applicable law and regulations governing the 
effective dates applicable to of claims for increase, and 
notifying the claimant that he must submit a Substantive 
Appeal (VA Form 9) within a specified period of time in order 
to perfect that appeal.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) [codified as amended 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West Supp. 
2002)].  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (the Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The Court has 
held that VA must notify a claimant of VA's duty of 
notification of required information and evidence, of its 
duty to assist in obtaining all evidence necessary to 
substantiate those claims, what evidence is needed to 
establish the claims, and which evidence, if any, will be 
obtained by the claimant and which evidence will be obtained 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), effective August 29, 2001, governing 
reopening of previously and finally denied claims, the 
provisions of this final rule apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  The record shows that the instant appeal does not 
address the reopening of finally denied claims, and the 
revised regulations pertaining to reopened claims are 
inapplicable to this appeal.  

In  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a statute or regulation changes during 
the appellate process, the version more favorable to the 
claimant shall apply.  VA's General Counsel has determined, 
in a precedential opinion that the Board is bound to follow, 
that the VCAA is more favorable to claimants than the law in 
effect prior to its enactment.  See VAOPGCPREC 11-00;  
Janssen v. Principi, 15 Vet. App. 123 (2001) (per curiam). 
The record shows that the RO has not applied the provisions 
of the VCAA and its implementing regulations. 

In addition, during the pendency of this appeal, a rating 
decision of February 1999 changed the diagnostic code for 
evaluating the veteran's service-connected lumbosacral 
disability from 38 C.F.R. Part 4, 4.71a, Diagnostic Code 5295 
(2001) (lumbosacral strain) to  38 C.F.R. Part 4, 4.71a, 
Diagnostic Code 5293 (2001) (intervertebral disc syndrome).  
Effective September 23, 2002, VA revised the criteria for 
evaluating intervertebral disc syndrome.  Pursuant to Karnas, 
1 Vet. App. at 312-13, where a statute or regulation changes 
during the appellate process, the version more favorable to 
the claimant shall apply.  On remand, the RO must obtain 
required VA orthopedic and neurological examinations which 
take into consideration the revised criteria for rating 
intervertebral disc syndrome, and must readjudicate the 
veteran's claim for a rating in excess of 40 percent for his 
service-connected lumbosacral disability under the newly 
revised criteria for evaluating intervertebral disc syndrome.  
In addition, the record shows that the veteran has not been 
provided appropriate written notice of the revised criteria 
for evaluating intervertebral disc syndrome, and the 
additional Supplemental Statement of the Case issued in this 
appeal must inform the veteran of those revised criteria.  

The RO must obtain copies all documents pertaining to the 
veteran's Chapter 31 (VR&E) applications or benefits 
subsequent to the termination of those benefits in November 
1997, including any counseling determination as to the 
severity of his service-connected disabilities and associate 
those documents with the claims folder.  

The record shows that in a letter to the RO, received in June 
2002, the veteran requested another VA examination for the 
disabilities at issue, asserting that he had not undergone 
examination for those disabilities in more than a year, and 
that those disabilities had increased in severity.  He 
further asked that the RO obtain all current relevant medical 
records pertaining to his low back and right knee 
disabilities which are not already of record.   As it appears 
additional evidence will be added to the record, the veteran 
should be examined again in order to provide the examining 
physician to assess the service-connected disabilities in 
light of all relevant medical reports.

The veteran should be informed by RO letter of the pending VA 
examinations, and of the consequences of failure to report 
for scheduled VA examinations without good cause shown, as 
provided under 38 C.F.R. § 3.655 (2001).  The RO should 
further ensure that the examining facility has been provided 
the veteran's correct current mailing address for its use in 
notifying him of the date, time and place of the scheduled 
examinations.

The appellant and his representative are hereby notified that 
he has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999);  

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998).  Accordingly, the 
RO must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

The case is Remanded to the RO for the following actions:

1.  The must furnish the veteran with a 
statement of the case on the issue of 
entitlement to an effective date earlier 
than August 23, 1993, for a 40 percent 
rating for residuals of lumbosacral 
strain with degenerative changes.  The 
veteran must be notified of all steps 
required to complete an appeal in 
accordance with the provisions of 
38 U.S.C.A. § 7105 and afforded time to 
complete the required procedural steps.

2.  In accordance with the provisions of 
VCAA and Quartuccio v. Principi, 16 
Vet.App. 183 (2002), the RO must send the 
veteran and his representative letter 
notifying them of any information and 
medical or lay evidence, not previously 
provided to VA, that is necessary to 
substantiate the claims.  The letter must 
also include an explanation of what 
portion of the information and evidence, 
if any, is to be provided by the veteran, 
and what portion, if any, VA will attempt 
to obtain on his behalf.  With regard to 
any information and evidence that is to 
be provided by the veteran, the RO should 
notify the veteran and his representative 
that, if such information or evidence is 
not received by VA within one year of the 
date of the notification letter, no 
benefit may be paid or furnished by 
reason of the veteran's application. 

2.  In addition to obtaining evidence 
identified by the veteran in response to 
the letter referenced in paragraph 1, 
above, the RO should obtain all current 
records of treatment of the veteran at VA 
Medical Centers in Beckley, West 
Virginia, and Salem and Richmond, 
Virginia, as well as the veteran's 
Vocational Rehabilitation and Education 
folder. 

3.  The claimant should be afforded a VA 
examination to determine the current 
manifestations of his service-connected 
lumbosacral disability with degenerative 
changes, residuals of a right knee 
injury, and residuals of a left 
collarbone injury.  The claims folder 
must be made available to the examiner.  
The findings on the examination of the 
veteran's lumbosacral disability must be 
stated in terms consistent with the 
revised rating criteria for evaluating 
intervertebral disc disease, effective 
September 23, 2002, and all indicated and 
appropriate diagnostic studies should be 
performed.  The examiner must consider 
the provisions of 38 C.F.R. 
§ 3.321(b)(1), and Part 4, §§ 4.40, 4.45, 
and 4.59, as well as the Court's decision 
in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In addition, the examiner must 
express an opinion at to the impact of 
the veteran's service-connected 
lumbosacral disability with degenerative 
changes, residuals of a right knee 
injury, and residuals of a left 
collarbone injury upon his employability.  

4.  Upon completion of the requested 
actions, the RO should review the claims 
folders, including the reports of the 
requested examination, and determine 
whether all requested actions have been 
completed and any requested medical 
opinions provided.  If any requested 
action has not been completed, or any 
requested medical opinions not provided, 
corrective action must be taken prior to 
returning the case to the Board.  

5.  Thereafter, the RO should 
readjudicate the claims for increased 
ratings for the veteran's service-
connected lumbosacral spine disability 
with degenerative changes and his right 
knee disability on the merits, taking 
into consideration the revised criteria 
for evaluating intervertebral disc 
syndrome, effective September 23, 2002, 
and well as the provisions of 38 C.F.R. 
§ 3.321(b)(1), and Part 4, §§ 4.40, 4.45, 
and 4.59, as well as the Court's decision 
in DeLuca v. Brown, 8 Vet. App. 202 
(1995), in light of the additional 
evidence obtained. 

If the issues on appeal are not resolved to the veteran's 
satisfaction, the RO should issue a Supplemental Statement of 
the Case concerning the appeals for a rating in excess of 40 
percent for his service-connected lumbosacral disability with 
degenerative changes, for a rating in excess of 10 percent 
for his service-connected residuals of a right knee injury, 
and for a total disability rating based on individual 
unemployability due to service-connected disabilities, to 
include the applicable law and regulations, and current 
rating schedule criteria applicable to those claims.  The 
appellant and his representative should be given a reasonable 
opportunity to respond thereto.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office. Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2000) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



